         Case 6:17-bk-10928-WJ Doc 63 Filed 01/10/19                                Entered 01/10/19 21:36:47                Desc
                             Imaged Certificate of Notice                           Page 1 of 6
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 17-10928-WJ
Peggy Irene Clelland                                                                                       Chapter 7
Joel Douglas Clelland
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 08, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 10, 2019.
db/jdb         +Peggy Irene Clelland,   Joel Douglas Clelland,   1339 Alta Ave,   Upland, CA 91786-2812

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 10, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 8, 2019 at the address(es) listed below:
              Christina J O   on behalf of Creditor    Cenlar FSB christinao@mclaw.org,
               CACD_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com
              Christina J O   on behalf of Creditor    Lakeview Loan Servicing, LLC, and its successors and/or
               assignees christinao@mclaw.org, CACD_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com
              Julie J Villalobos    on behalf of Joint Debtor Joel Douglas Clelland julie@oaktreelaw.com,
               oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
              Julie J Villalobos    on behalf of Debtor Peggy Irene Clelland julie@oaktreelaw.com,
               oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
              Lynda T. Bui (TR)    trustee.bui@shbllp.com, C115@ecfcbis.com
              Tyneia Merritt     on behalf of Creditor   Deutsche Bank National Trust Company, as Trustee, for
               IndyMac Home Equity Mortgage Loan Asset-backed Trust, Series 2006-H1 tye@mlawinc.com,
               legal@mlawinc.com
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
              Valerie Smith     on behalf of Interested Party   Courtesy NEF claims@recoverycorp.com
                                                                                             TOTAL: 8
          Case 6:17-bk-10928-WJ Doc 63 Filed 01/10/19                                 Entered 01/10/19 21:36:47           Desc
                              Imaged Certificate of Notice                            Page 2 of 6


                  1
                    Lynda T Bui, Trustee
                  2 3550 Vine Street, Suite 210
                    Riverside, California 92507                                                FILED & ENTERED
                  3 Telephone:     (949) 340-3400
                    Facsimile:     (949) 340-3000
                  4 Email: trustee.bui@shbllp.com                                                     JAN 08 2019

                  5                                                                              CLERK U.S. BANKRUPTCY COURT
                       Chapter 7 Trustee                                                         Central District of California
                                                                                                 BY gooch      DEPUTY CLERK
                  6

                  7

                  8
                                                         UNITED STATES BANKRUPTCY COURT
                  9
                                                          CENTRAL DISTRICT OF CALIFORNIA
                10
                                                                      RIVERSIDE DIVISION
                11
                          In re:                                                Case No. 6:17-bk-10928-WJ
                12
                          PEGGY IRENE CLELLAND                                  CHAPTER 7
                13        aka Peggy Irene Casey, and
                          JOEL DOUGLAS CLELLAND
                14        aka Joel Clelland,                                    ORDER:

                                                                 Debtors.       (1) AUTHORIZING THE SHORT SALE OF
                15                                                                  REAL PROPERTY OF THE ESTATE
                                                                                    FREE AND CLEAR OF LIENS PURSUANT
                16                                                                  TO BANKRUPTCY CODE §§ 363(b) AND
                                                                                    363(f);
                17
                                                                                (2) APPROVING PAYMENT OF REAL
                18                                                                  ESTATE COMMISSION; AND
                19                                                              (3) GRANTING RELATED RELIEF
                20                                                              Real Property located at:
                                                                                1339 Alta Avenue, Upland, CA 91786
                21

                22                                                              Hearing:
                                                                                Date: January 8, 2019
                23                                                              Time: 1:00 p.m.
                                                                                Crtrm.: 304
                24                                                                      3420 Twelfth Street
                                                                                        Riverside, CA 92501
                25

                26
                27
                28
   LYNDA T. BUI,
CHAPTER 7 TRUSTEE
  3550 Vine Street
      Suite 210                                                                   1
 Riverside, CA 92507   Sale Order TC Clelland re 1339 Alta Avenue, Upland, CA
          Case 6:17-bk-10928-WJ Doc 63 Filed 01/10/19                               Entered 01/10/19 21:36:47            Desc
                              Imaged Certificate of Notice                          Page 3 of 6


                  1             On January 8, 2019 at 1:00 p.m., the Court held a hearing regarding the Chapter 7

                  2 7UXVWHH¶VMotion for Order: (1) Authorizing the Short Sale of Real Property of the Estate Free

                  3 and Clear of Liens Pursuant to Bankruptcy Code §§ 363(b) and 363(f); (2) Approving Payment of

                  4 Real Estate Commission; and (3) Granting Related Relief (docket 56³Motion´ filed by Lynda

                  5 7%XLWKH&KDSWHUWUXVWHH³7UXVWHH´IRUWKHEDQNUXSWF\HVWDWH³(VWDWH´RIPeggy Irene

                  6 Clelland and Joel Douglas Clelland ³'HEWRUV´All appearances were noted on the record.

                  7             In this oUGHUWKHWHUP³3URSHUW\´PHDQVWKHUHDOSURperty of the Estate located at 1339 Alta

                  8 Avenue, Upland, California 91786. The Property1 is situated in the County of San Bernardino,

                  9 State of California and legally described as follows:

                10
                                     LOT 2 OF TRACT 4705 AS PER MAP RECORDED IN BOOK 70,
                11                   PAGES 89 AND 90 OF MAPS, IN THE OFFICE OF THE COUNTY
                                     RECORDER OF SAN BERNARDINO
                12
                                     Assessor Parcel No.: 045-XXX-XX-XXXX
                13

                14              In this oUGHUWKHWHUP³6HFXUHG&UHGLWRUV´PHDQVFROOHFWLYHO\WKHcurrent servicing

                15 agent(s) and/or the current holders of the first ³6HQLRU6HFXUHG&UHGLWRU´and the second place

                16 ³-XQLRU6HFXUHG&UHGLWRU´lender deeds of trust on the Property as shown in the public records in

                17 the County of San Bernardino, State of California.

                18              The Court, having considered the Motion and related pleadings and it appearing that the

                19 relief requested by the Motion is in the best interests of the Estate and its creditors; and good cause

                20 having been shown, it is ORDERED that:

                21              1.        The Motion is granted contingent upon the Junior Secured Creditor¶V express

                22 approval of the terms oIDVKRUWVDOHRIWKH3URSHUW\DQGWKH7UXVWHH¶VFRPSOLDQFHZLWKDQ\

                23 conditions required by the Secured Creditors for the short sale of the Property under this order.

                24 The Trustee is authorized to short sell the Property on an as-is, where-is basis, without any

                25 ZDUUDQWLHVRUUHSUHVHQWDWLRQVWRDEX\HUDSSURYHGE\WKH-XQLRU6HFXUHG&UHGLWRU³$SSURYHG

                26 %X\HU´LQDQDPRXQWDSSURYHGE\-XQLRU6HFXUHG&UHGLWRUDQGwhose real estate contract for the
                27
                       1   The legal description for the Property is believed to be accurate but may be corrected or updated by the title
                28
   LYNDA T. BUI,
                           company in the transfer documents as necessary to complete the sale.
CHAPTER 7 TRUSTEE
  3550 Vine Street
      Suite 210                                                                 2
 Riverside, CA 92507   Sale Order TC Clelland re 1339 Alta Avenue, Upland, CA
          Case 6:17-bk-10928-WJ Doc 63 Filed 01/10/19                               Entered 01/10/19 21:36:47    Desc
                              Imaged Certificate of Notice                          Page 4 of 6


                  1 SXUFKDVHDQGVDOHRIWKH3URSHUW\³$SSURYHG6DOH&RQWUDFW´LVDSSURYHGE\WKHJunior Secured

                  2 Creditor.

                  3             2.        The sale of the Property to the Approved Buyer shall be on the terms and

                  4 conditions of the (a) Approved Sale Contract, (b) the letter(s) approving the short sale from the

                  5 Junior Secured Creditor ³$SSURYDO/HWWHU´DQGFWKLV2UGHU

                  6             3.        7KH7UXVWHH¶VVale of the Property to the Approved Buyer shall be on an as-is,

                  7 where-is basis, without any warranties or representations given to the Approved Buyer, and the

                  8 purchase price shall be in an amount approved by Junior Secured Creditor.

                  9             4.        Through escrow, the Trustee is authorized to pay compensation for real estate

                10 VHUYLFHVWRWKH7UXVWHH¶VUHDOHVWDWHEURNHU team of Sentinel Real Estate & Investments (through its

                11 sales agent Gregory Shipp) and BK Global Real Estate Services ³%URNHUDQGWKH$SSURYHG

                12 %X\HU¶VUHDOHVWDWHEURNHU ³6HOOLQJ%URNHU´LQWKHDPRXQWVDVDSSURYHGE\WKH6HFXUHG&UHGLWRU

                13 but in no event not to exceed six percent of the gross selling price, with the commission to be split

                14 EHWZHHQWKH7UXVWHH¶V%URNHUDQGWKH6HOOLQJ%URNHULQDPRXQWVWREHGHWHUPLQHGDQGDSSURYHG

                15 by the Junior Secured Creditor.

                16              5.        The sale is approved provided that not less than $20,000 is be paid to the Trustee

                17 RQEHKDOIRIWKH(VWDWH³6KRUW6DOH3URFHHGV´7KH3URSHUW\ZLOOQRWEHVROGE\WKH7UXVWHH

                18 unless the Estate receives the Short Sale Proceeds which funds will be used for payment of

                19 administrative claims of the Estate and allowed unsecured claims against the Estate.

                20              6.        The Trustee is authorized to pay 50% of the Short Sale Proceeds to the Debtors

                21 pursuant to the Settlement Agreement attached as Exhibit 5 to the declaration of Lynda T. Bui

                22 annexed to the Motion. The other 50% of the Short 6DOH3URFHHGV³(VWDWH¶V3RUWLRQRIWKH6KRUW

                23 6DOH3URFHHGV´VKDOOEHUHWDLQHGE\WKH7UXVWHH

                24              7.        Not less than 40% of the (VWDWH¶VPortion of the Short Sale Proceeds shall be used

                25 to pay non-administrative creditors in this case. The trustee may use up to 60% of the (VWDWH¶V

                26 Portion of the Short Sale Proceeds to pay administrative expenses including, but not limited to,
                27 trustee fees. Any fees of the trustee arising from or on account of the sale of the Property shall be
                28
   LYNDA T. BUI,
CHAPTER 7 TRUSTEE
  3550 Vine Street
      Suite 210                                                                 3
 Riverside, CA 92507   Sale Order TC Clelland re 1339 Alta Avenue, Upland, CA
          Case 6:17-bk-10928-WJ Doc 63 Filed 01/10/19                               Entered 01/10/19 21:36:47   Desc
                              Imaged Certificate of Notice                          Page 5 of 6


                  1 paid solely from (and limited in an amount not to exceed) 60% of the (VWDWH¶VPortion of the Short

                  2 Sale Proceeds.

                  3             8.        The Trustee is authorized to execute any and all documents to effectuate the short

                  4 VDOHDVVHWIRUWKLQWKH$SSURYHG&RQWUDFWDQGWKH$SSURYDO/HWWHUFROOHFWLYHO\WKH³6DOH

                  5 DocXPHQWV´DQGWKLVorder.

                  6             9.        Upon close of escrow on the short sale of the Property, in compliance with Local

                  7 Bankruptcy Rule 6004-1(g), the Trustee shall file a report of sale detailing the terms of sale.

                  8             10.       The Trustee is hereby authorized, and empowered to (a) perform under,

                  9 consummate, and implement the short sale of the Property as approved by the Junior Secured

                10 Creditor, (b) execute all additional instruments and documents that may be reasonably necessary,

                11 desirable or required by the Junior Secured Creditor to implement the terms of the Sale

                12 Documents and this order, (c) take all further actions as may be necessary or appropriate for the

                13 purposes of assigning, transferring, granting, conveying, encumbering or transferring the Property

                14 as contemplated by the Sale Documents and this order, and (d) take such other and further steps as

                15 DUHFRQWHPSODWHGE\RUUHDVRQDEO\UHTXLUHGWRIXOILOOWKH7UXVWHH¶VREOLJDWLRQVXQGHUWKH6DOH

                16 Documents and this order, all without further order of the Court. The Trustee is authorized to

                17 execute all documents in connection with the sale transaction approved by this order.

                18              11.       This Court shall and hereby does retain jurisdiction to (a) enforce and implement

                19 the terms and provisions of the Sale Documents and this order, all amendments thereto, any

                20 waivers and consents thereunder, and any other supplemental documents or agreements executed

                21 in connection therewith; (b) resolve any disputes, controversies or claims arising out of or relating

                22 to the Sale Documents and this order; and (c) interpret, implement, and enforce the provisions of

                23 the Sale Documents and this order.

                24              12.       Pursuant to 11 U.S.C. § 363(m), absent a stay of this order pending appeal, the

                25 reversal or modification on appeal of this order, or any provision thereof, shall not affect the

                26 validity of the sale transaction approved hereby which is consummated prior to such stay, reversal
                27 or modification on appeal.
                28
   LYNDA T. BUI,
CHAPTER 7 TRUSTEE
  3550 Vine Street
      Suite 210                                                                 4
 Riverside, CA 92507   Sale Order TC Clelland re 1339 Alta Avenue, Upland, CA
          Case 6:17-bk-10928-WJ Doc 63 Filed 01/10/19                                Entered 01/10/19 21:36:47     Desc
                              Imaged Certificate of Notice                           Page 6 of 6


                  1             13.       The validity of the sale approved hereby shall not be affected by the appointment of

                  2 a successor trustee, the dismissal of the above-captioned case, or its conversion to another chapter

                  3 under title 11 of the United States Code.

                  4             14.       In recognition of the need to effectuate a closing of the sale as quickly as possible,

                  5 Federal Rule of Bankruptcy Procedure 6004(h) is waived with regard to the sale of the Property

                  6 and such sale may take place immediately upon entry of this order, unless a party in interest

                  7 obtains a stay pending appeal prior to the closing.

                  8                                                             # # #

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26 Date: January 8, 2019
                27
                28
   LYNDA T. BUI,
CHAPTER 7 TRUSTEE
  3550 Vine Street
      Suite 210                                                                  5
 Riverside, CA 92507   Sale Order TC Clelland re 1339 Alta Avenue, Upland, CA
